Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Claims 14-18 are directed towards a “system”. However, the components of the “system” (a trust alliance block chain; a virtual slave chain) are information (i.e. data per se) and do not have a physical or tangible form. Therefore, claims 14-17 are directed towards non-statutory subject matter (note MPEP 2106).
Examiner recommends amending claim 14 to include a hardware component (e.g. device, memory, CPU, etc.) which would force all embodiments of claims 14-17 to be directed towards statutory subject matter.



Allowable Subject Matter
3.	Claims 1-13 and 19-20 are allowed.

4.	Claims 14-18 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101 set forth in this Office action.

5.	The following is a statement of reasons for the indication of allowable subject matter.
For independent claim 1, the prior art of record, alone or in combination, fails to teach the following limitations in conjunction with the rest of the claimed limitations:
the trust alliance block chain comprising a main chain and at least one slave chain; each slave chain corresponding to a domain; and each domain comprising a leader node; establishing a virtual slave chain on the trust alliance block chain; designating, by the leader node in each domain, a node of its own domain as a federated learning node; assigning, by the leader node in each domain, a virtual identity to the federated learning node to join the federated learning node to the virtual slave chain;
	

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Manamohan et al. (U.S. Patent Application Publication 2022/0085975) teaches a machine learning model built using local model data and then merged to form a global model (note paragraph [0023]). A merge leader is elected by the nodes (note paragraph [0026]).

Snow et al. (U.S. Patent Application Publication 2021/0328804) teaches a master blockchain with sub-blockchains for each federated learning model (note paragraph [0033]).

Schiatti  et al. (U.S. Patent Application Publication 2021/0067339) teaches training a global model with private data and aggregating the trained models with other nodes (note Fig. 5).

Manamohan et al. (U.S. Patent Application Publication 2019/0332955) teaches a master node to merge participant models in a blockchain network (note paragraph [0043]).

Nagar (“Privacy-Preserving Blockchain Based Federated Learning with Differential Data Sharing”) teaches local training for a public model in a federated learning system implemented with blockchain technology (note pages 6-7, III. Blockchain Integration).

Kang et al. (“Scalable and Communication-efficient Decentralized Federated Edge Learning with Multi-blockchain Framework”) teaches a main block chain with subchains for a federated edge learning implementation (note page 4, Fig. 1 and 2 Scalable Blockchain Framework for Decentralized FEL).

Wu et al. (“Master-slave Blockchain Based Cross-domain Trust Access Mechanism for UPIOT”) teaches PKI authentication for slave chain (note pages 499-500, Figure 1 and Phase 1).

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/           Primary Examiner, Art Unit 2438